Citation Nr: 0907617	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based upon the need for regular aid and attendance for the 
Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1945.  He died in February 1993.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The medical evidence of record reveals that the appellant is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; the 
appellant is not a patient in a nursing home; the appellant 
is able to dress and or undress herself and able to keep 
herself ordinarily clean and presentable; the appellant does 
not use any prosthetic or orthopedic appliances; the 
appellant is able to feed herself and able to attend to the 
wants of nature; and the appellant is able to protect herself 
from the hazards and dangers incident to her daily 
environment.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.351, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Aid and Attendance

The appellant seeks entitlement to an award of special 
monthly pension based upon the need for regular aid and 
attendance.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
appellant will be considered in need of aid and attendance if 
she is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the claimant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

The appellant filed her current claim of entitlement to an 
award of special monthly pension based upon the need for 
regular aid and attendance in October 2006.

In February 2007 the appellant was afforded a VA Compensation 
and Pension Aid and Attendance examination.  The examiner 
indicated that the appellant was not bedridden, currently 
hospitalized, and could travel beyond the current domicile.  
The appellant was noted to have traveled to the examination 
in a private vehicle accompanied by a family member.  The 
appellant indicated that she lived alone but was frequently 
visited by her granddaughters and neighbors.  She reported 
that she completed her own grooming and toileting, and 
prepared her own meals except when she wakes up with too much 
pain in her legs at which time her neighbor prepares her 
meals.  The appellant stated that she goes to the yard and 
walks with a cane.  She reported that she dresses and 
undresses herself with difficulty due to her left shoulder 
pain.  The appellant indicated that she has problems with 
balance and dizziness and that she had about four falls in 
the prior few months.  The appellant was not noted to use an 
orthopedic or prosthetic appliance.  The examiner indicated 
that the appellant had dizziness weekly but less than daily, 
mild memory loss, and imbalance that constantly affected the 
ability to ambulate.  The examiner stated that there were no 
other body parts or system impairments that affected the 
appellant's ability to protect herself from the daily 
environment and that the appellant could perform all 
functions.

Upon examination, the appellant was noted to be frail, 
kyphotic, and underweight.  The appellant could walk without 
the assistance of another person for a few hundred yards and 
needed a cane to ambulate.  The examiner indicated that the 
appellant was unrestricted in the circumstances in which she 
could leave the home.  Apart from the appellant's ambulation, 
the examiner reported that the appellant had no other 
functional impairments.  The appellant's best corrected 
vision was not 5/200 or worse in both eyes.  The examiner 
indicated that the appellant had marked kyphosis with 
decreased range of motion in hyperextension and flexion of 
the neck, marked thoracic kyphosis and lumbar lordosis, and 
thoracic scoliosis.  The abnormalities of the appellant's 
back did not interfere with breathing.  The function of the 
upper extremities was not normal.  Upper extremity strength 
and coordination was noted to be severely impaired on the 
left and mild or moderately impaired on the right.  The 
examiner indicated that the appellant had a normal ability to 
self feed, marked difficulty with dressing and undressing, 
marked difficulty with self bathing, normal ability to self 
groom, and some difficulty with toileting.  Function of the 
lower extremities was noted to be abnormal.  The appellant 
was noted to have pain in the knees when doing active range 
of motion with evidence of arthritis and venous 
insufficiency.  The lower extremities had normal weight 
bearing.  The appellant's propulsion was limping and 
sometimes looking for support on wall handles.  The examiner 
indicated that the appellant forgot her cane on the day of 
the examination.  The appellant's balance was noted to be 
abnormal with a positive Romberg test and poor balance when 
changing position or direction of walking.  The appellant was 
noted to have difficulty disrobing and used her right arm to 
move and assist her left arm.  The examiner diagnosed the 
appellant with atherosclerotic heart disease, cardiomegaly, 
hypertension, hypothyroidism, non-obstructive carotid 
stenosis, severe cervical osteoporosis, clinical 
osteoarthritis of the knees, hands, and shoulders, clinical 
evidence of peripheral venous insufficiency and varicose 
veins, degenerative joint disease and arthritis of the 
lumbosacral spine, and chronic obstructive pulmonary disease.

The appellant also submitted private medical evidence in 
support of her claim.  This evidence reflected assessment and 
treatment for some of the conditions diagnosed above.  

In light of the evidence, the Board finds that entitlement to 
an award of special monthly pension based upon the need for 
regular aid and attendance is not warranted.  The appellant 
is not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less.  The 
appellant is not a patient in a nursing home.  The appellant 
is able to dress and or undress herself and able to keep 
herself ordinarily clean and presentable.  The appellant does 
not use any prosthetic or orthopedic appliances.  The 
appellant is able to feed herself and able to attend to the 
wants of nature.  The appellant is able to protect herself 
from the hazards and dangers incident to her daily 
environment.  Accordingly, the appellant's claim of 
entitlement to an award of special monthly pension based upon 
the need for regular aid and attendance must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an award of special 
monthly pension based upon the need for regular aid and 
attendance, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veteran's Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish entitlement and an 
effective date for the award of benefits will be assigned if 
entitlement is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement is being denied, and hence effective date will be 
assigned.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records from Dr. C.C., dated February 2005 to 
January 2006; Dr. T.O., dated in November 2006; Dr. R.R., 
dated in March 2007; Dr. J.A., dated in June 2006; and Dr. 
V.B., dated in February 2007.  The appellant was afforded a 
VA medical examination in February 2007.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to SMP by reason of need for regular aid and 
attendance is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


